Citation Nr: 1422439	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for actinic keratoses, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for actinic keratoses, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for hydraulic fluid poisoning.

5.  Entitlement to service connection for a right cataract with loss of vision, to include as due to ionizing radiation exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and a delusional disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Larry Schuh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J, Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Boise, Idaho.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Boise, Idaho.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's claim for service connection for actinic keratoses, the Board acknowledges that the Veteran originally filed his claim as for service connection for "skin cancer."  Subsequently, however, the Veteran clarified, including most recently at the Board hearing, that he was claiming service connection for actinic keratoses, to include as due to ionizing radiation exposure, and that he had previously filed a claim for his skin condition that was denied by way of a July 1974 rating decision.  The Board adds that the medical evidence of record all shows diagnosed actinic keratoses, and not skin cancer.  Therefore, at this time, the Board has more appropriately recharacterized the Veteran's claim as an application to reopen a previously denied claim for service connection for a skin condition - specifically, for actinic keratoses, to include as due to ionizing radiation exposure.  See Transcript at 14 and 16.  The Board emphasizes that this recharacterization results in no prejudice to the Veteran, as the application to reopen the claim has been granted herein and remanded for further development.

With regard to the Veteran's application to reopen his claim of entitlement to service connection for actinic keratoses, to include as due to ionizing radiation exposure, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As noted above, and as will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Correspondence, May 2009.

The issues of entitlement to service connection for actinic keratoses, a right eye cataract with vision loss, an acquired psychiatric disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A July 1974 rating decision denied entitlement to service connection for a skin condition; the Veteran did not appeal.

2.  Evidence received since the July 1974 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for actinic keratoses, to include as due to ionizing radiation exposure.

3.  The Veteran's diabetes mellitus is not etiologically related to a disease, injury, or event in service, to include ionizing radiation exposure.

4.  The Veteran does not have a current hydraulic fluid poisoning disability.


CONCLUSIONS OF LAW

1.  The unappealed July 1974 rating decision that denied entitlement to service connection for a skin condition is final.  38 U.S.C.A. § 4005 (1974); 38 C.F.R. § 19.129 (1974).

2.  Since the unappealed July 1974 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for actinic keratoses, to include as due to ionizing radiation exposure, has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active service, to include any ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2013).

4.  Service connection for a hydraulic fluid poisoning disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the Veteran's application to reopen his claim for service connection for actinic keratosis (previously claimed as a skin condition), the Veteran's request to reopen the claim has been granted herein and remanded for further development, as discussed below.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

With regard to the Veteran's claims for service connection for diabetes mellitus and for hydraulic fluid poisoning, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Specifically, letters dated November 2008 and January 2009 fully satisfied the duty to notify provisions.  These letters informed the Veteran of what information or evidence was needed to support his claims, including for claims for secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates. 

VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and private treatment records have been associated with the claims file.  The Veteran provided several Forms 21-4142 authorizations for various providers, all of which records were requested by the RO and have been obtained and associated with the claims file, with the following exceptions.  In February 2009, Pioneer Hospital informed the RO that the records would have been destroyed.  Responses were also received in March 2009 from Dr. G.O. that there was no record of treating the Veteran, in April 2009 from Woodland Park Hospital that the records would have been destroyed, and in May 2009 from Portland Adventist that the records had been purged.

With regard to the Veteran's alleged rupture or explosion in service involving a hydraulic pressure unit (HPU) tank in close proximity to a Nike Hercules missile (discussed in greater detail below), the RO performed considerable development in an attempt to verify the event.  The RO sent PIES requests in November 2008 and March 2009, and in April 2009, a Defense Personnel Records Image Retrieval System (DPRIS) reply provided that no corroborating information could be found regarding the alleged incident, and that a request should be sent to the Defense Threat Reduction Agency (DTRA).  The RO then sent an April 2009 request for verification to the DTRA, who responded in April 2009 that the inquiry should be forwarded to the Director of the Proponency Office for Preventative Medicine - San Antonio.  The RO sent a June 2009 request for verification to the Director of the Proponency Office for Preventative Medicine - San Antonio.  A July 2009 reply from the Army explained that DoD never experienced a nuclear weapon accident involving a Nike Hercules missile system, nor any incident involving the release of previously sealed radioactive materials from the weapon system, and furthermore that the Army never experienced any nuclear weapon accident of any kind.  Email correspondence regarding the Veteran's inquiry between the Army and the Air Force Safety Division, Weapons Safety Division, Nuclear Weapons Safety Branch, was attached.

The Board acknowledges that the Veteran and his representative requested at the Board hearing that further development be pursued for purposes of verifying the alleged HPU tank rupture or explosion and any possible resultant ionizing radiation exposure, including that the Veteran's record of occupational exposure to ionizing radiation be obtained (such as any DD Form 1141).  See, e.g., Statement of Representative, August 2011.  While the Board is cognizant that the Veteran's record of exposure, including any DD Form 1141, was requested by the RO but never obtained, any such occupational ionizing radiation exposure record (if available), or any other department records relating to the alleged incident in service, would not serve to etiologically link the Veteran's diabetes mellitus to his active service, nor would it tend to indicate that the Veteran has any current medical condition involving hydraulic fluid poisoning.  As explained in greater detail below, the Veteran's claims are denied herein because there is no competent evidence of record tending to indicate that his diabetes mellitus is related to ionizing radiation exposure or to hydraulic fluid exposure, and because there is no competent evidence tending to indicate that he has any current hydraulic fluid poisoning medical condition.  Therefore, the Board finds that a remand for such requested further development to verify the alleged incident or ionizing radiation exposure in service is not required with regard to his diabetes mellitus and hydraulic fluid poisoning claims, and that the duty to assist in this regard, with regard to these particular issues, has been satisfied.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for diabetes mellitus, the Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim.  The Board finds, however, that because there is no competent and credible evidence tending to indicate that the Veteran's diabetes mellitus is related to his active service, including his alleged ionizing radiation and hydraulic fluid exposures, there is no duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  While the Board acknowledges that the Veteran himself has alleged such an etiological relationship, the Board finds that the Veteran, as a lay person, is not shown to be qualified to provide a medical opinion linking his diabetes to ionizing radiation exposure or hydraulic fluid exposure, which certainly would require medical expertise.

Similarly, the Board acknowledges that the Veteran has not been provided with a VA examination relating to his hydraulic fluid poisoning claim.  Because there is no competent evidence tending to indicate that the Veteran has any hydraulic fluid poisoning condition or other residual injury due to hydraulic fluid exposure in service (separate from his alleged actinic keratoses and right eye cataract claims, addressed in the remand section below), the Board finds that there is no duty to provide a VA examination.  See Bardwell, supra; Duenas, supra.  The Board further finds that the Veteran, as a lay person, has not been shown to medically diagnose hydraulic fluid poisoning and, as noted below, the Veteran has not even alleged any particular symptomatology relating to his claim.  Therefore, no VA examination is required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As a final matter, with regard to the Veteran's claim for service connection for diabetes mellitus, to include as due to ionizing radiation exposure, the Board acknowledges that the Veteran's representative asserted in his August 2011 statement and at the Board hearing that the Veteran's claims involving alleged ionizing radiation exposure should have been adjudicated by the RO in Jackson, Mississippi as directed by Fast Letter 06-20.  In that regard, the Board acknowledges that Fast Letter 06-20 (revised 1/23/07), Centralization of Radiation Claims Processing, generally provides that claims involving radiation exposure are to be transferred to the RO in Jackson, Mississippi for adjudication.  The Board notes, however, that Fast Letter 06-20 provides as follows:

When regional offices receive new claims identified as involving radiation, the existence of a radiogenic disease will be confirmed prior to transfer to the Jackson RO.  Exposure to radiation alone is not a disability.  Such claims must be supported by the existence of a radiogenic disease.  If a radiogenic disease is confirmed, the folders will be transferred to the Jackson RO utilizing the instructions below.

(Emphasis added).

Similarly, the related M21-1MR provisions based on that Fast Letter provide that AOJ's should generally verify the existence of a listed radiogenic disease under 38 C.F.R. § 3.309 or 3.311 before transferring the claims folder to the Jackson RO.  See IV.ii.1.B.5.aa and IV.ii.1.B.5.bb.

The Veteran's claimed diabetes mellitus, however, is not a listed radiogenic disease in 38 C.F.R. §§ 3.309 or 3.311.

The Board does acknowledge that Fast Letter 06-20 further provides that if a claim involving a listed radiogenic disease under 38 C.F.R. § 3.309 or 3.311 is transferred to the Jackson RO, "the Jackson RO will assume responsibility for processing all [other] claims pending at the time of transfer or received following transfer," and that the Board has directed in the remand section below that the Veteran's claim for service connection for actinic keratoses be transferred to the Jackson RO for further development and readjudication (as explained in detail in the remand below, although this is not a listed radiogenic disease, because the Veteran has submitted medical evidence indicating that it might be related to ionizing radiation exposure, see 38 C.F.R. § 3.311(b)(4), the Board has nevertheless directed that the actinic keratoses claim be transferred to the Jackson RO).  With regard to the Veteran's claim for service connection for diabetes mellitus, however, the Board emphasizes again that any further development that might be performed, including by the Jackson RO, to verify the Veteran's alleged ionizing radiation exposure would not serve to indicate any etiological relationship between the Veteran's claimed diabetes mellitus and his active service.  Therefore, a remand for further development regarding his alleged exposure would serve no benefit with regard to his diabetes mellitus claim, and any failure to have transferred this particular claim which, again, does not even involve a listed radiogenic disease, is of no prejudice to the Veteran.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A.  Actinic Keratoses

The preliminary issue for resolution before the Board is whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for actinic keratoses, to include as due to ionizing radiation exposure.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, an unappealed July 1974 rating decision denied the Veteran's claim of entitlement to service connection for a skin condition on the basis that there was no record of treatment for any skin condition in the claims file.  The Veteran did not file a notice of disagreement, and the July 1974 RO decision became final.  See 38 U.S.C.A. § 4005 (1974); 38 C.F.R. § 19.129 (1974).  

In November 2008 , the Veteran filed a request to reopen his claim, which has been recharacterized herein as a claim for service connection for actinic keratoses, to include as due to ionizing radiation exposure.  Generally, a finally denied claim may only be reopened if there is new and material evidence.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the July 1974 rating decision, the evidence of record the Veteran's service treatment records, including a November 1972 record showing the Veteran reported having experienced a rash three months prior.  The record included no post-service treatment records or VA examination.

Since the final July 1974 rating decision, new evidence associated with the claims file in connection with the Veteran's November 2008 application to reopen his claim includes, but is certainly not limited to, private treatment records showing treatment for actinic keratoses since November 1993, and an October 2009 letter from Dr. G.F. in which he attributed the Veteran's actinic keratoses, in part, to his having served as a nuclear missile crewman in service (albeit such opinion presumes some radiation exposure).

As shown above, the new evidence associated with the claims file since the final July 1974 rating decision includes medical evidence of diagnosed actinic keratoses, as well as the October 2009 letter from Dr. G.F. in which he opined that it is attributable, in part, to the Veteran's service as a missile crewman.  The Board finds that this evidence is not only new, but also material, and, therefore, the claim is reopened.

Before the Board may make a decision on the Veteran's claim, however, further development is necessary, as explained in the remand section below.

B.  Diabetes Mellitus

The Veteran served on active duty from January 1972 to January 1974.  He claims that he has diabetes mellitus due to ionizing radiation exposure in service.  In the alternative, he asserts that he has diabetes mellitus due to being sprayed with hydraulic fluid in service.

Specifically, the Veteran alleges that on one occasion around July or August 1973, while assigned to the LA-88 Nike Hercules Missile Battery in Chatsworth, California, he was working on a hydraulic pressure unit (HPU) tank hose line for a Nike Hercules missile when the HPU tank depressurized and rupture or exploded, and he alleges that he was thrown by the blast onto his back and that he was sprayed with hydraulic fluid "all over" and experienced a tingling or burning sensation on his face and hands.  He also alleges that he may have been exposed to ionizing radiation as a result of the HPU tank accident.  See, e.g., Form 21-0781, January 2009; Statement, December 2008.

As a preliminary matter, the Board notes that the Veteran's personnel records do not show that he had any service in the Republic of Vietnam, nor has the Veteran alleged such service.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 relating to herbicide exposure are not for application.

The Board acknowledges that the Veteran's DD Form 214 reflects that his military occupational specialty was a Hercules missile crewman.  

38 C.F.R. § 3.309(d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which listed diseases do not include diabetes mellitus.  Therefore, the Board notes that the presumptive service connection provisions of 38 C.F.R. § 3.309(d) are not for application.

38 C.F.R. § 3.311 directs certain development procedures in cases involving listed "radiogenic diseases," as well as for cases involving any other disease if the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2013).  The Board notes, however, that diabetes mellitus is not a listed radiogenic disease under 38 C.F.R. § 3.311, and the Veteran in this case has not cited or submitted any scientific or medical evidence that diabetes mellitus constitutes a radiogenic disease (or that it is otherwise related to ionizing radiation exposure).  Therefore, the development procedures set forth in 38 C.F.R. § 3.311 are not for application.

In cases involving alleged ionizing radiation exposure in which the provisions of 38 C.F.R. § 3.309 and 3.311 are not applicable, a veteran may generally nevertheless prove entitlement to service connection on a direct basis based on actual exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's private treatment records from Primary Health reflect diagnosed diabetes mellitus since February 2006.  A prior November 2004 record reflects that his blood sugar was running high and that he had probable diabetes mellitus.  Subsequent private treatment records reflect that the Veteran has been followed for diagnosed diabetes mellitus.  See, e.g., December 2007.  Therefore, there is clearly evidence of a current diabetes mellitus condition.

With regard to the Veteran's service records, they do not reflect any notations regarding elevated blood sugar or diabetes, nor any notations regarding any radiation exposure or hydraulic fluid exposure or any injuries relating to the alleged HPU tank rupture or explosion; rather, around the time of the alleged incident, the Board notes that the service treatment records show that the Veteran was treated for back pain relating to a February 1973 motorcycle accident.

Furthermore, even if there was credible evidence of any ionizing radiation exposure in service, and even if the Veteran did come into contact with hydraulic fluid due to an HPU tank incident, there is no competent medical evidence of record that etiologically links the Veteran's diabetes mellitus to the alleged ionizing radiation exposure or hydraulic fluid exposure.  As noted above, while the Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim, the Board has found that a remand for such an examination is not required in this case because there is no competent medical evidence even tending to indicate that the Veteran's diabetes mellitus might be related to ionizing radiation exposure or hydraulic fluid exposure, or otherwise might be related to his active service.  

In short, there is no competent evidence of diabetes mellitus during service, and no competent evidence linking the Veteran's diabetes mellitus to service, to include his alleged ionizing radiation or hydraulic fluid exposure from the alleged HPU tank rupture or explosion.  The Board notes again that the Veteran, as a lay person, is not shown to be competent to render a medical opinion as to the etiology of diabetes mellitus.  

The Board adds that there is not even any lay evidence of any continuity of symptomatology since service (such as, for example, thirst and frequent urination).  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  The amount of time that passed between the Veteran's service and the first record of complaint or treatment for diabetes mellitus is also evidence that weighs against the Veteran's claim.

The Board acknowledges all of the lay statements submitted by the Veteran, including by buddy statements, for the purpose of corroborating the HPU tank rupture or explosion (addressed in greater detail below), as well as his wife's testimony at the Board hearing regarding the events when the Veteran came home that day.  The Board emphasizes, however, that these statements regarding the events that allegedly occurred during the Veteran's service do not tend to indicate that there is any etiological relationship between the Veteran's diabetes mellitus and the alleged incident, including his alleged ionizing radiation exposure and hydraulic fluid exposure.  Likewise, while the Board acknowledges articles submitted by the Veteran regarding hydraulic fluid injuries in the workplace and accumulator chamber explosions, these also do not address any etiological relationship between the Veteran's diabetes mellitus and his active service.

In summary, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus; therefore, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2008).



C.  Hydraulic Fluid Poisoning

The Veteran claims that he has a disability caused by hydraulic fluid poisoning as a result of being sprayed with hydraulic fluid due to the alleged HPU tank rupture or explosion in service.

The Board notes at the outset that the issues of service connection for actinic keratoses, and for a right eye cataract with loss of vision, both claimed as due to claimed hydraulic fluid exposure, are separately addressed in the remand below.

As an initial matter, the Board notes that there is no medical evidence of record that the Veteran has any current medical condition involving poisoning due to hydraulic fluid, or even any other resultant disability relating to exposure to his allegedly having been sprayed with hydraulic fluid due to the alleged HPU tank rupture or explosion (again, the Board notes that the Veteran's actinic keratoses and right eye claims are separately addressed below).  In fact, the Veteran has not even asserted that he has any particular current symptomatology caused by his alleged hydraulic fluid poisoning.  The Board again notes that his service treatment records are silent as to any treatment for any injuries or medical condition relating to hydraulic fluid.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any medical condition involving hydraulic fluid poisoning, the Veteran's claim for service connection for such may not be granted.  See id.

The Board acknowledges that the Veteran implicitly alleges that he does in fact have a current hydraulic fluid poisoning condition.  The Board finds, however, that the Veteran is not shown to be competent to medically diagnose hydraulic fluid poisoning.  The Board emphasizes that it is not categorically rejecting the Veteran's lay statements as not competent.  See Prewitt v. Shinseki, No. 2013-7005 (Fed. Cir. March 18, 2013).  Rather, the Board finds that the Veteran is clearly not shown to be competent to diagnose himself with hydraulic fluid poisoning; the Board emphasizes in this regard that he has not even alleged any particular manifestation or symptom relating to such alleged condition.  Also, while the Board again acknowledges articles submitted by the Veteran regarding hydraulic fluid injuries in the workplace and accumulator chamber explosions, these also do not tend to indicate that the Veteran has any current hydraulic fluid poisoning condition.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current hydraulic fluid poisoning condition that is related to his active service; therefore, service connection for hydraulic fluid poisoning is not warranted, and the benefit of the doubt rule is not for application. See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for actinic keratoses, to include as due to ionizing radiation exposure, has been received; to that extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation exposure, is denied.

Entitlement to service connection for hydraulic fluid poisoning is denied.


REMAND

A.  Actinic Keratoses

The Veteran claims that he has actinic keratoses that are related to ionizing radiation exposure, or hydraulic fluid exposure, during his active service as a result of the HPU tank rupture or explosion incident discussed in detail above.  

The Board notes that the Veteran has also clarified in statements submitted in support of his claim that he is not alleging that there was any nuclear missile explosion, but rather, that the alleged HPU tank rupture or explosion discussed in greater detail above may possibly have caused some radiation leak; he also otherwise has alleged he might have ionizing radiation exposure due to his duties as a Hercules missile crewman.  See, e.g., Representative Statement, August 2011 at 7.

As an initial matter, as noted above, the Veteran's DA Form 20 confirms that the Veteran served as a Hercules missile crewman (and later a security guard after his transfer to Germany, which will be discussed in greater detail relating to his psychiatric claim below).

With regard to the Veteran's service treatment records, a November 1972 record reflects that the Veteran reported having seen a medical doctor three months prior for a rash (although there is no record of such treatment in the service treatment records).

Post-service, the Veteran filed a claim for service connection for a rash and sores in April 1974 that was denied by a July 1974 rating decision.  As previously outlined above, there were no records of treatment in the claims file at that time, and the Veteran was not afforded a VA examination.  

The Board does, however, acknowledge the testimony of the Veteran's wife at the DRO hearing to the effect that the Veteran had sores in 1974 after he returned from service.  See Transcript at 28-29.

Subsequent private treatment records dated since November 1993 reflect that the Veteran has been followed for diagnosed actinic keratoses.  An October 2009 letter from Dr. G.F. reflects that he opined that the Veteran's actinic keratoses could be attributed, in part, to his history of serving as a missile crewman, albeit the Board notes that this opinion presumes some ionizing radiation exposure in service.

38 C.F.R. § 3.309(d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which listed diseases include skin cancer, but not actinic keratoses.  The Board adds that there is no evidence of record of any diagnosed skin cancer (although the Board does acknowledge that Dr. G.F. opined in his October 2009 letter that a certain percentage of actinic keratoses may later become cancer).  Therefore, as there is no evidence indicating that the Veteran has skin cancer, the presumptive service connection provisions of 38 C.F.R. § 3.309(d) are not for application.

38 C.F.R. § 3.311 directs certain development procedures in cases involving listed "radiogenic diseases," as well as for cases involving any other disease if the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2013).  While the Board notes that actinic keratoses does not constitute a listed radiogenic disease, as shown above, the Veteran in this case has submitted evidence in the form of the October 2009 letter from Dr. G.F. indicating that his actinic keratoses may be related to ionizing radiation exposure (if any).  Therefore, the Board finds that the development procedures outlined in 38 C.F.R. § 3.311 are applicable to the instant actinic keratoses claim.  The regulation directs that any available records concerning a veteran's alleged exposure to ionizing radiation should be requested,  such as any Record of Occupational Exposure to Ionizing Radiation, DD Form 1141, if maintained, and that all such records obtained must be forwarded to the Under Secretary of Health for preparation of a dose estimate, to the extent feasible.  

The Board acknowledges that in November 2008, the RO made a PIES request to verify the Veteran's alleged radiation exposure, including requested a copy of any DD Form 1141, but no reply was ever received.  Although the Board acknowledges all of the subsequent development performed by the RO to attempt to verify the alleged HPU tank rupture or explosion and any resultant radiation exposure, and that ultimately, in July 2009, the Army replied that the DoD never experienced any nuclear accident involving a Nike Hercules missile system, nor any incident involving the release of previously sealed radioactive materials from that weapon system, the Board finds that this development did not satisfy the requirements of 38 C.F.R. § 3.311, which directs that the Veteran's record of occupational exposure be obtained (if maintained), including any DD Form 1141.  Again, the Board notes that the Veteran served as a Hercules missile crewman.  The Board adds that the M21-1MR, IV.ii.1.C.9.d-e, provides that a PIES request should be made for a record of occupational exposure, such as a DD Form 1141, but if the record of occupational exposure cannot be found, then a request should be made directly to the service department, whose address for Army service members is as follows:
      
      Commander
      U.S. Army Medical Command
      Attn: MCPO-SA
      2748 Worth Road, Suite 25
      Ft. Sam Houston, TX 78234-6025.

Because no follow-up request was sent by the RO to the above address as directed by the M21-1MR, the Board finds that a remand is necessary so that the request for any record of occupational exposure may be made by the RO to the above U.S. Army Medical Command, and so that all such records obtained may be forwarded to the Under Secretary of Health for preparation of a dose estimate and any further development as required under 38 C.F.R. § 3.311.

With regard to the RO, the Veteran's representative asserted in an August 2011 statement and again at the Board hearing that the Veteran's claims involving alleged ionizing radiation exposure should have been adjudicated by the RO in Jackson, Mississippi as directed by Fast Letter 06-20.  The Board notes again that Fast Letter 06-20, and the related M21-1MR provisions, generally provide that where a claim involves a listed disease in 38 C.F.R. §§ 3.309 or 3.311, the claim should be forwarded to the Jackson RO (as well as any other then-pending claims).  Actinic keratosis is not, however, a listed disease under 38 C.F.R. §§ 3.309 or 3.311.  In this particular case however, because the Veteran has submitted medical evidence indicating that his actinic keratoses are related to ionizing radiation exposure (if any), thereby triggering the development procedures for "radiogenic diseases" listed in 38 C.F.R. § 3.311, and in light of the request made by the Veteran's representative at the Board hearing, the Board finds that the Veteran's claim should be transferred for further development and readjudication to the Jackson RO.  See 38 C.F.R. § 3.311(b)(4) (2013).

With regard to the July 2009 Army reply that DoD never experienced any accident involving a Nike Hercules missile system or any incident involving the release of previously sealed radiation from such a system, the Board acknowledges that the Veteran asserted at the Board hearing that his alleged HPU tank rupture or explosion involved an "incident" as specifically defined by DoD rather than an "accident," and that the negative response from the Army did not address whether there was an "incident" as defined by DoD, nor whether there may be any outstanding "incident" report.  See Transcript at 19-27.  The Board also acknowledges that he submitted a copy of a redacted "Bent Spear" nuclear weapon incident report relating to an August 1972 "incident" that occurred at the Picatinny Arsenal in Dover, New Jersey that he obtained from the internet, which is clearly not relevant to his claimed HPU tank rupture or explosion at the LA-88 site in July or August of 1973 (albeit the Board acknowledges the statements made by the Veteran's representative to the contrary in his August 2011 statement).  The Board notes that the July 2009 Army reply was based on information obtained from the Air Force Safety Center, Weapons Safety Division, Nuclear Weapons Safety Branch, which correspondence is attached to the July 2009 Army reply.  The attached correspondence explains in careful detail that a release of radioactive material would constitute an "accident," specifically, a "Broken Arrow" type of accident.  See also DoD Directive 5230.16, Nuclear Accident and Incident Public Affairs Guidance, at E2.1.24 and 25, and DoD Directive 5100.52, 1-1(a) (defining a nuclear weapon "accident" is as including, but is not limited to, involving radioactive contamination, and that a "significant incident" includes certain unexpected nuclear weapons events that do not fall into the "accident" category).  The Veteran himself acknowledged at the Board hearing that an "accident" as defined by DoD includes cases involving contamination, and that "an incident falls short of an accident."  Clearly, therefore, a nuclear weapons "incident" as defined by DoD does not involve radioactive contamination.  If it did, it would constitute an "accident," and, again, the Army replied in July 2009 that there has never been a nuclear weapons "accident" involving a Nike Hercules missile system or any other occurrence in which radioactive material was released from such a system (apparently the use of the term "incident" in that correspondence was not the technical usage as defined by DoD directives).  Therefore, the Board finds that a remand to obtain any "incident" or Bent Spear report would not serve to prove that the Veteran was exposed to radiation as a result of the alleged HPU tank rupture or explosion, and is not required.
The Board acknowledges that the Veteran's representative argues in his August 2011 statement (in support of directing further development to obtain an incident report and in support of his assertion that the July 2009 Army reply is essentially incorrect) that there was in fact a nuclear accident in 1964 at Site Point, Alaska, and that the Veteran submitted an internet article in support of his assertion.  The Board finds, however, that this article which reports that during an earthquake, Nike Hercules missiles were damaged does not serve to discount or disprove the highly credible July 2009 response from the Army with attachments outlined above.  In short, it does not indicate that there was contamination due to the earthquake.  Also, the Board acknowledges that the Veteran's representative asserted in his August 2011 statement that the above discussed Bent Spear incident report that it reflects that there was radioactive contamination.  The Board notes, however, that the report itself reflects that it is a supplemental report, and it appears that certain amendments or answers to various numbered paragraphs or questions were listed, including the words "possible ____ contamination" (redacted), but as the sentence or question to which it refers is not included, the Board finds that these words alone are not sufficient to rebut the July 2009 Army report.

The Board does acknowledge, however, the buddy statements submitted by the Veteran for the purpose of corroborating the fact that there was an HPU unit rupture or explosion.  In his December 2008 statement, the Veteran's buddy G.G. affirmed (in response to types questions posed by the Veteran) that he served in the Veteran's unit, and that he recalls the HPU tank rupture because he heard the apparent explosion and later saw that the HPU unit was a "mess" after the incident.  He also wrote that the Veteran had told him that he was in the pit during the incident.  In his December 2008 statement, Sergeant J.O. wrote that he was the Veteran's section chief, and that he recalled getting a phone call about the HPU tank exploding, and that it was his understanding that the Veteran was in a storage area in close proximity to the blast.  In a subsequent typed July 2011 statement from J.O., he further reported that the Veteran had been working on the hose to the HPU (or CPU) unit, sand bagging it, when the unit "exploded."

Having carefully considered all of the evidence of record, in this particular case, in order to avoid any undue delay and unnecessary, prolonged development, the Board will concede that there was some sort of an event involving an HPU tank that occurred during the Veteran's service as a Hercules missile crewman, which involved a loud explosion type of noise, and which resulted in the Veteran coming into contact with hydraulic fluid on his person, but not necessarily that it resulted in any injury, and certainly not that it resulted in radiation exposure in light of the July 2009 Army reply that no Nike Hercules missile system accident or other release of radioactive materials relating to a Nike Hercules missile system has ever occurred.  

As discussed above, there is evidence that the Veteran reported a rash in service, that he also reported experiencing a rash and sores post-service in 1974 when he filed his previously denied claim, and later there is evidence of diagnosed actinic keratoses since 1993.  Also, as explained above, the Board has conceded that the Veteran had some exposure to hydraulic fluid in service.  Therefore, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand for a VA examination is required to address whether the Veteran's actinic keratoses is related to his active service, including his reported rash in service as well as his exposure to hydraulic fluid.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes again that development regarding the Veteran's claimed radiation exposure as it relates to this particular claim is directed by the procedures set forth in 38 C.F.R. § 3.311 and again, at that this juncture, the Veteran's record of occupational exposure (if maintained) shall be obtained, and if so obtained, then the matter must be forwarded to the Under Secretary for Benefits for further consideration in that regard.

The Veteran's representative reported in his August 2011 statement that the Veteran has been treated at the VA medical center since 2008 for his claimed actinic keratoses and his claimed PTSD, but there is only one February 2009 VA treatment record (submitted by the Veteran) in the claims file, which relates to treatment for PTSD.  Therefore, on remand, all of the Veteran's VA treatment records dated since 2008 should be associated with the claims file.


B.  Right Eye Cataract with Loss of Vision

The Veteran also claims that he incurred a right eye cataract with associated loss of vision as a result of being sprayed "all over" with hydraulic fluid, including in his right eye, due to the alleged HPU tank rupture or explosion.  See DRO Hearing Transcript at 31.  The Board also acknowledges that although not explicitly alleged by the Veteran, the RO nevertheless adjudicated a theory of entitlement based on ionizing radiation exposure.

As an initial matter, as discussed above, the Board will concede that there was some event involving an HPU unit and that the Veteran came into contact with hydraulic fluid as a result.

The Veteran's service treatment records reflect that his visual acuity was 20/20 in his right eye on entry into service, and 20/30 at the time of his separation examination.

Private treatment records in the claims file reflect that the Veteran underwent surgical treatment for a right eye cataract in May 1990 at a Kaiser Permanente facility.  A May 1999 emergency room note from St. Luke's Hospital reflects diagnosed questionable right eye visual changes, and that the Veteran denied any prior visual changes.  

The Veteran reported in his January 2009 claim that he has experienced varying degrees of loss of visual acuity in his right eye since 1987.  He reported that he continues to experience loss of visual acuity in his right eye, and that he was told by Dr. D. who performed the cataract removal surgery in May 1990 that it was unusual for him to have a cataract at his young age, and that it may have been due to trauma.

The Veteran submitted an article in support of his claim regarding cataracts, which provides that trauma or injury may be a cause of cataracts.

As shown above, there is evidence of decreased visual acuity in the right eye from the time of the Veteran's entry into and separation from service, and the Veteran reports continued loss of visual acuity.  Also, there is post-service medical evidence of cataract removal and loss of visual acuity, and the Veteran has submitted an article that suggests that cataracts may be caused by trauma or injury.  As explained in detail above, the Board concedes that the Veteran was exposed to hydraulic fluid in service, to which exposure the Veteran attributes his right eye condition.  In light of the above, the Board finds that the low threshold requirement for a VA examination has been met, and a remand is necessary to provide the Veteran with a VA examination to address whether he has any a right eye cataract (or residual thereof) or any right eye vision loss that is related to his active service, to include hydraulic fluid exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C.  Acquired Psychiatric Disorder

The Veteran also claims that he has an acquired psychiatric disorder, to include PTSD, as a result of his active service.  The Veteran reports that one of his stressors was the HPU tank incident described above.  He also reports that he was kept in a former Gestapo prison cell, with the light left on 24 hours a day, for the whole month that he was in Germany while he was processed (and subsequently discharged early apparently due to his wife's medical condition).  See Form 21-0781, January 2009.  His third reported stressor involves allegedly having been shot at with blanks by a fellow soldier.  See Buddy Statement, August 2010.

The Veteran's service treatment records are silent as to any notations regarding any psychiatric complaints.

Post-service, a January 1990 private treatment record from Kaiser Permanente reflects that the Veteran reported experiencing an anxiety attack one year prior.  Subsequent private treatment records show a history of complaints of chest pain, e.g., July 1990 and September 1991.  A September 1991 record reflects a history of stress attacks was noted.  

The Board acknowledges that the Veteran submitted a buddy statement from G.W., statements from his friends B.P. and S.M., and statements from his wife, son, and daughter in support of his claim.  The Board notes that in his December 2008 statement (by email), B.P. reported that he met the Veteran in 1977 and recalled the Veteran displaying various symptomatology, including but not limited to anxiety, insomnia, paranoid behaviors the Veteran told him were related to the Nike Hercules missile incident, hypervigilance, and stress attacks.

In her January 2009 statement, the Veteran's wife reports that she met the Veteran in 1970, that they have been married for 38 years, and that she recalls when the Veteran came home the day after the alleged HPU tank incident and when he became depressed in Germany due to being housed in a cell with the light on.  She reported that his first panic attack occurred in 1974 when he awoke in the middle of the night unable to breathe and with chest pain, and that firemen who came to their home told him that he had a stress attack.  She also reported the Veteran's current symptomatology.

An October 2010 private evaluation report prepared by Dr. J.L. reflects, in short, diagnosed PTSD, a delusional disorder, and schizophrenia.  Dr. J.L. opined that the Veteran's delusional disorder preexisted service, and that the Veteran's alleged stressors involving the Nike Hercules missile and the German prison could be delusions.  In that regard, Dr. J.L. opined that the diagnosis of PTSD may be based on delusional information, but nevertheless constituted an official diagnosis meeting the diagnostic criteria.

As explained in detail in this decision, the Board has conceded based on buddy statements submitted by the Veteran that there was an event involving an HPU tank that involved a loud rupture or explosion and that resulted in the Veteran being exposed to hydraulic fluid; again, the Veteran has not conceded any particular injury, and certainly not any ionizing radiation exposure.  Thus, this particular stressor is sufficiently corroborated.  The Board is aware that the Veteran testified at the Board hearing that he feared for his life when the incident occurred.  See Transcript at 40.

With regard to the Veteran's alleged stressor involving being detained in a prison cell for a month, the Board notes that the RO, in developing the Veteran's claimed PTSD, obtained the Veteran's personnel file, which does not reflect that the Veteran was detained for any time, or that any other administrative or punitive actions were taken against him during his service in Germany.  As noted above, Dr. J.L. opined that this alleged stressor was merely a delusion.  The Board adds that although the Veteran submitted a February 2009 buddy statement from W.F., the Board notes that W.F. essentially reported that he had no knowledge of the incident.  Furthermore, the Veteran changes his report at the DRO hearing, in which he testified essentially his barracks was in the form of a "dungeon," but that the door was nevertheless left open, and he was able to move about out of his room and go outside.  See Transcript at 24-25.  He essentially went on to testify that he had been told that the SS had shot people in what was his barracks.  In light of the above, the Board finds this particular claimed stressor involving having been detained to be not credible and, therefore, that no further development relating to it is required.  While the Board acknowledges that the Veteran's wife has submitted a January 2009 statement citing the incident, the Board notes that she was merely reporting what she was told by the Veteran, which again, the Board finds to be not credible.

With regard to the Veteran's alleged stressor involving having been shot at in service with blanks, the Board notes that  38 C.F.R. § 3.304 (f)(5)(2013) (formerly (f)(4) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the stressor incident, such as mental health or medical records or statements from the Veteran's family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes noted in 38 C.F.R. § 3.304(f)(5) that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The regulation further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records, or evidence of behavior changes, may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In this case, the Board notes that the Veteran has not yet received the notice required by 38 C.F.R. § 3.304(f)(5).  Therefore, a remand is required so that the Veteran may be provided with such notice.

The Veteran submitted a copy of a February 2009 VA treatment record that reflects diagnosed PTSD, but there are no other VA treatment records in the claims file.  Also, the Veteran's wife reported in her January 2009 letter that the Veteran recently began treatment at the VA medical center for anxiety and stress.  Therefore, the Board finds that a remand is necessary so that any outstanding VA treatment records dated since 2008 relating to the Veteran's claimed acquired psychiatric disorder should be associated with the claims file.

Also, the October 2010 private evaluation from Dr. J.L. includes a notation indicating that the Veteran may have recently applied for disability with the Social Security Administration (SSA) relating to his claimed acquired psychiatric disorder.  
This is the single reference to SSA benefits the Board has found in the Veteran's claims file.    
  
VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Here, the single reference to SSA as a potential source of income does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this single reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet.App. 390, 394 (2007). 
   
Here, if the Veteran has received disability compensation benefits from SSA for the psychiatric disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  
The Veteran has not been provided with a VA examination relating to his claim.  In light of the above noted October 2010 evaluation from Dr. J.L., and as the Board has conceded that some sort of HPU tank event occurred, the Board finds that a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

D.  Hearing Loss and Tinnitus

The Veteran also claims that he has bilateral hearing loss and tinnitus as a result of his active service.  Specifically, he asserts that it was caused by a tripwire explosion during basic training, or the HPU tank rupture or explosion incident, and he reports that he has experiencing ringing in his ears since the HPU tank incident.

As an initial matter, the Veteran's service treatment records are silent as to any hearing complaints.

In his July 2010 buddy statement, Sergeant J.O., the Veteran's former section chief, reported that after the HPU tank exploded, some personnel complained about their ears ringing or hurting, and that it was his understanding that the Veteran was in a storage area in close proximity to the blast and that the blast would have caused damage to his ears.  Interestingly, in a later July 2011 statement, Sergeant J.O. wrote that he actually spoke to the Veteran after the incident in the ready room, and that the Veteran reported that he was having difficulty hearing him.

The Veteran's wife testified at the DRO hearing in April 2011 that when the Veteran returned from service, he would snap his fingers next to his ears and say "I can't hear, I can't hear."  See Transcript at 27.

The Board also acknowledges a December 2008 statement from the Veteran's friend B.P., who reported that he met the Veteran in 1977, and he had apparent deafness that the Veteran had told him was due to the Nike Hercules missile (HPU tank) incident.  Also, the Board acknowledges the February 2009 lay statement from the Veteran's son describing the Veteran's hearing loss.

Private treatment records from Kaiser Permanente reflect the Veteran complained of hearing loss in January 1990, and diagnosed bilateral sensorineural hearing loss in February 1990.

The Veteran was provided with a VA examination in June 2009.  The VA examiner opined that the Veteran's hearing loss and tinnitus are not related to his active service, reasoning that the Veteran's hearing was normal at separation, and because there was no record of tinnitus in the service treatment records.  The Board is mindful, however, that the citation to normal hearing at separation alone does not constitute adequate reasoning, and that, therefore, an addendum is required relating to the Veteran's hearing loss claim.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Also, the Board finds in this case that a remand of the tinnitus claim is likewise required to obtain a more thorough VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Transfer the Veteran's claims to the RO in Jackson, Mississippi for handling (based on his claims involving ionized radiation exposure); jurisdiction should be retained by the AOJ.

2. Request records of the Veteran's occupational exposure to ionizing radiation, if any, including any DD Form 1141, from the following address provided in the M21-1MR:
      
      Commander
      U.S. Army Medical Command
      Attn: MCPO-SA
      2748 Worth Road, Suite 25
      Ft. Sam Houston, TX 78234-6025.

Any such records obtained must be forwarded to the Under Secretary of Health for preparation of a dose estimate, and then any further development as required under 38 C.F.R. § 3.311 should be performed.

3. Obtain copies of any outstanding VA treatment records dated since 2008 and associate them with the claims file.

4. Contact the Veteran and ask him to clarify whether he has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits, and if so, whether they are for the disabilities for which he seeks service connection.  If the disability benefits are pertinent to the claims on appeal, attempt to obtain the records associated with any SSA decision.  All efforts to do so must be documented, and any negative replies recorded. 

5. After the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his claimed actinic keratoses.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any actinic keratoses are related to the Veteran's active service, particularly a) his reported rash in service in November 1972, and b) his having been "sprayed" with hydraulic fluid in an event in service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

6. After the above development in paragraphs (1) - (4) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his claimed right eye cataract with loss of vision.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any right eye cataract (or residuals of) and right eye loss of vision is related to the Veteran's active service, including the Veteran's having been "sprayed" with hydraulic fluid in an incident in service (which he reports resulted in fluid going into his right eye).

The Board directs the examiner's attention to the Veteran's visual acuity of 20/20 at entry, and apparently 30/30 at separation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means that there is a permanent worsening beyond the normal progression of the disability

7. Provide the Veteran with a notice as required by 38 C.F.R. § 3.304(f)(5) regarding the types of evidence that may corroborate a claimed in-service personal assault relating to a claim for PTSD.

8. After the above development in paragraphs (1) - (4) and (7) has been completed, schedule the Veteran for a VA psychiatric examination.  Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  The claims folder should be made available to the examiner for review in conjunction with the examination (including the October 2010 private evaluation), and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.

The examiner is asked to indicate whether it is "at least as likely as not" that each disorder identified is related to the Veteran's active service, including a) the conceded incident involving an HPU tank rupture or explosion resulting in the Veteran having been "sprayed" with hydraulic fluid (although no radiation exposure or death of any soldier has been conceded); b) his reported in-service personal assault involving having been shot at with blanks; and c) his report of having been told that the SS had at one time shot people in what was his barracks during his service in Germany.  The Board emphasizes that the Veteran was never actually detained in a prison cell as alleged.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

9. After the above development in paragraphs (1) - (4) has been completed, obtain a VA audiological medical opinion to clarify whether it is "at least as likely as not" that the Veteran has bilateral hearing loss and tinnitus that are related to his active service, including his alleged incident during basic training involving a tripwire explosion, and the conceded HPU tank rupture or explosion.  

The Board notes that normal hearing at separation alone, without further explanation, is not a sufficient rationale for a negative opinion, and further explanation would be required.  Also, the Board notes that with regard to the tinnitus claim, the lack of record of complaint in service, alone, is not a sufficient rationale for a negative opinion, and further explanation would be required.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

10. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


